Citation Nr: 0501109	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic residuals of frostbite/cold injury of the ears, nose, 
hands and feet/toes.  

2.  Entitlement to service connection for chronic residuals 
of frostbite/cold injury of the ears, nose, hands and 
feet/toes.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dermatological disease, variously diagnosed, including tinea 
versicolor, folliculitis (claimed as fungus) and acne.

4.  Entitlement to service connection for dermatological 
disease variously diagnosed, including tinea versicolor, 
folliculitis (claimed as fungus) and acne.

5.  Entitlement to service connection for scars as secondary 
to acne and tinea versicolor.

6.  Entitlement to service connection for liver and kidney 
damage as secondary to treatment of acne and tinea 
versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1994.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in July 2003 and 
stemmed from a reopened claim filed by the veteran earlier 
that year.

A historical review of the record shows that in an unappealed 
February 1995 rating decision, the VARO essentially denied 
service connection for residuals of frostbite/cold injury, 
including the ears, nose, hands, feet/toes.  

In an unappealed July 1999 rating decision the RO essentially 
confirmed and continued the denial of service connection for 
residuals of frostbite/cold injury, including the ears, nose, 
hands, feet/toes based on the absence of new and material 
evidence sufficient to warrant the reopening of  such claims.  
Also, the RO denied service connection for dermatological 
disease, variously diagnosed, including acne and tinea 
versicolor (claimed as fungus).  

In early 2003, the veteran essentially filed a reopened claim 
regarding the issues on appeal.  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  The change in 
the law is applicable to the claims of service connection for 
residuals of frostbite/cold injury of the ears, nose, hands, 
and feet/toes, and dermatological disease, variously 
diagnosed, on appeal, because such claims were filed after 
August 29, 2001. 

Thus, the question for Board consideration is whether new and 
material evidence has been submitted, to reopen claims of 
entitlement to service connection for residuals of 
frostbite/cold injury of the ears, nose, hands, and 
feet/toes, and dermatological disease, variously diagnosed, 
under the standard of review in effect on and after August 
29, 2001.

For reasons that are apparent in the decision cited below, 
the issues of entitlement to service connection for residuals 
of frostbite/cold injury of the ears, nose, hands, and 
feet/toes, and dermatological disease, variously diagnosed, 
including tinea versicolor, folliculitis (claimed as fungus) 
and acne, on a de novo basis have been added for appellate 
consideration.  

In March 2004, the veteran attended a Video Conference 
hearing at the RO before the undersigned Veterans Law Judge 
of the Board in Washington, D.C.  The hearing transcript is 
on file.  At the hearing the veteran submitted a written 
statement withdrawing from appellate consideration the issues 
of entitlement to service connection for liver and kidney 
damage as secondary to treatment of acne and tinea 
versicolor.

The issues of entitlement to service connection for residuals 
of frostbite/cold injury of the ears, nose, hands, and 
feet/toes, and dermatological disease, variously diagnosed, 
including tinea versicolor, folliculitis (claimed as fungus) 
and acne, on a de novo basis, and scars as secondary to acne 
and tinea versicolor are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On March 17, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of his appeal on the issues of 
entitlement to service connection for liver and kidney damage 
as secondary to treatment of acne and tinea versicolor, is 
requested. 

2.  In an unappealed July 1999 rating decision, the RO denied 
service connection for chronic residuals of frostbite/cold 
injury of the ears, nose, hands, feet and toes. 

3.  Evidence received since the July 1999 rating decision 
continues to show evidence of residuals of frostbite/cold 
injury and as such is probative of the matter at hand and, 
when viewed in the context of all the evidence of record, 
both new and old, raises a reasonable possibility of 
substantiating the claim. 

4.  In an unappealed July 1999 rating decision, the RO denied 
service connection for dermatological disease, variously 
diagnosed, including acne, and tinea versicolor (claimed as 
fungus).  

5.  Evidence received since the July 1999 rating decision 
shows pertinent evidence of dermatological findings shortly 
following service separation and as such is probative of the 
matter at hand and, when viewed in the context of all the 
evidence of record, both new and old, raises a reasonable 
possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issues of entitlement to service 
connection for liver and kidney damage as secondary to 
treatment of acne and tinea versicolor have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004). 

2.  Evidence submitted since the unappealed July 1999 RO 
rating decision denying service connection for chronic 
residuals of frostbite/cold injury of the ears, nose, hands, 
and feet/toes is new and material, and a claim of service 
connection for residuals of frostbite/cold injury of the 
ears, nose, hands, and feet/toes is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156(a) (2004). 

3.  Evidence submitted since the unappealed July 1999 RO 
rating decision denying service connection for dermatological 
disease, variously diagnosed, including acne, tinea 
versicolor, and folliculitis (claimed as fungus) is new and 
material, and a claim of service connection for 
dermatological disease, variously diagnosed, including acne, 
tinea versicolor, folliculitis (claimed as fungus) is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§  3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The veteran served on active duty from November 1990 to 
November 1994.  His military occupational specialty (MOS) was 
Medical Specialist.  An October 1990 service enlistment 
physical examination report and report of medical history 
were silent for any pertinent findings.  Clinical evaluations 
of the ears, nose, hands, 
feet/toes were normal.  A clinical evaluation of the skin was 
normal.  A neurologic examination was normal.  The veteran 
denied having any pertinent problems. 

The service medical records are silent for a dermatological 
disease process, however diagnosed.  A periodic physical 
examination undertaken in late July 1993 shows no evidence of 
a dermatological disease process.  A report of medical 
history at that time shows that the veteran specifically 
denied having any problems with skin diseases.  

The service medical records do reflect treatment in December 
1990, for complaints and symptoms of cold injury involving 
areas of the ears, nose, hands/fingers and feet/toes.  Mild 
frostbite was noted following objective examination.  An 
August 1994 separation physical examination report indicated 
treatment for cold weather injury in service involving the 
ears, nose, hands/fingers and feet/toes with intermittent 
residuals.  A clinical evaluation of the skin was silent for 
any dermatological disease process and the veteran denied 
having skin disease.  

In an unappealed February 1995 rating decision the VARO 
essentially denied service connection for chronic residuals 
of frostbite/cold injury of the ears, nose, hands, feet and 
toes based on the service medical records since the veteran 
failed to report to VA examinations.  

A March 1999 VA skin examination report noted evidence of 
tinea versicolor and acneiform follicular lesions.  The 
veteran noted as medical history that after returning from 
periods of jungle training in Panama in 1992 and 1993, he 
first developed skin problems, including ringworm.  He noted 
making many excursions for training purposes in Panama.  He 
noted that his service discharge physical examination noted 
he had a skin lesion problem.  It was subsequently noted that 
the veteran's skin problem first presented on the neck 
following his return from jungle training in Panama at the 
end of 1992 and early 1993.  

An April 1999 VA neurology examination report shows the 
veteran related a history of chronic residuals of frostbite 
of the ears, nose, hands and feet to a cold weather injury in 
service.  Following an objective examination, the impression 
was history of frostbite to the feet, hands, ears and nose; 
mild peripheral neuropathy vibration, distal decay only and 
question of Raynaud's disease as the primary problem or 
possibly secondary to frostbite injury or other etiologies.   

A May 1999 Army Reserve physical examination report shows 
that chronic tropical infection was listed on summary of 
defects.  The veteran essentially related the onset of his 
tinea versicolor and acne folliculitis at a time in service 
in 1993.  A history of frostbite was also noted.  

In an unappealed July 1999 rating decision, the RO denied 
service connection for chronic residuals of frostbite/cold 
injury of the ears, nose, hands and feet/toes and 
dermatological disease, variously diagnosed, including acne 
and tinea versicolor claimed as fungus.

In early 2003, the veteran reopened his claims of service 
connection for chronic residuals of frostbite/cold injury and 
dermatological disease.  

Evidence added to the record since the July 1999 VARO rating 
decision included a VA hospital summary dated in early 
September 1995, showing evidence of old acne scars on 
hospital admission physical examination.  Subsequently dated 
medical records through July 2003, show evidence of 
dermatological disease, variously diagnosed, including tinea 
versicolor and folliculitis.  The evidence also noted 
residual peripheral neuropathy post frostbite primarily 
subjective in nature.  

In March 2004, the veteran attended a Video Conference 
hearing at the RO before the undersigned Veterans Law Judge 
of the Board in Washington, D.C.  The hearing transcript is 
on file.  At the hearing the veteran submitted a written 
statement withdrawing from appellate consideration the issues 
of entitlement to service connection for liver and kidney 
damage as secondary to treatment of acne and tinea 
versicolor.  The veteran noted having chronic residuals of 
frostbite of the ears, nose, hand and feet/toes stemming from 
a cold weather injury in service.  Also, he essentially 
related the onset of chronically recurring dermatological 
disease, variously diagnosed, to jungle training in Panama.  
He noted seeing a neurologist for frostbite and a 
dermatologist for skin disease since 1995, shortly following 
service separation.  



Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R.  
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) under the standard of review in effect on 
and after August 29, 2001. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under   38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

Given the favorable disposition of the issues of whether new 
and material evidence have been received to reopen claims of 
entitlement to service connection for residuals of 
frostbite/cold injury of the ears, nose, hands, feet and 
toes, and dermatological disease, variously diagnosed, that 
any VCAA notice deficiency represents nothing more than 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  Accordingly, there is no prejudice to the veteran in 
proceeding with this case at this time.

Also, the Board notes that Under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2004).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2004).  
The appellant has withdrawn his appeal on the issues of 
entitlement to service connection for liver and kidney damage 
as secondary to treatment of acne and tinea versicolor; 
hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to such issues.  

Accordingly, the Board does not have jurisdiction to review 
the appeal of the issues of entitlement to service connection 
for liver and kidney damage as secondary to treatment of acne 
and tinea versicolor and such issues are dismissed. 


Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of 
frostbite/cold injury of the ears, nose, hands, and 
feet/toes

The veteran seeks to reopen his claim of entitlement to 
service connection for residuals of frostbite/cold injury 
denied by the RO in a July 1999 rating decision.  

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim consists of a 
pertinent July 2003 VA general medical examination report 
reflecting current findings of peripheral neuropathy 
associated with frostbite.  

Also added to the record was a hearing transcript pertinent 
to testimony by the veteran at a Video Conference hearing 
before the undersigned Veterans law Judge of the Board in 
March 2004.  The veteran essentially noted having chronic 
residuals of frostbite stemming from a cold weather injury in 
service.  

The Board notes that the additional evidence is both new and 
material as it contributes to a more complete picture of the 
circumstances pertaining to the veteran's claim that he has 
chronic residuals of frostbite which stem from active duty.  

Such added evidence submitted since the unappealed July 1999 
RO rating decision is not cumulative in nature, is probative 
of the issue at hand and, when viewed in the context of all 
the evidence of record, both new and old, raises a reasonable 
possibility of substantiating the claim.

Accordingly, the veteran's claim of entitlement to service 
connection for chronic residuals of frostbite/cold injury is 
reopened.  38 C.F.R. § 3.156(a) under the standard of review 
in effect on and after August 29, 2001.


Whether new and material evidence has been submitted to 
reopen a claim of service connection for dermatological 
disease, variously diagnosed, including tinea versicolor, 
folliculitis (claimed as fungus) and acne

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim includes a 
September 1995 VA medical record noting evidence of 
dermatologic findings at a time dating shortly following 
separation from active duty.  The Board notes that the 
veteran noted that as a medic in service, he self treated his 
skin problems in service.  

Also added to the record was a hearing transcript pertinent 
to testimony by the veteran at a Video Conference hearing 
before the undersigned Veterans law Judge of the Board in 
March 2004.  

Such added evidence submitted since the unappealed July 1999 
RO rating decision is not cumulative in nature, is probative 
of the issue at hand and, when viewed in the context of all 
the evidence of record, both new and old, raises a reasonable 
possibility of substantiating the claim.

Accordingly, the veteran's claim of entitlement to service 
connection for dermatologic disease, variously diagnosed, 
including tinea versicolor, folliculitis (claimed as fungus) 
and acne is reopened.  38 C.F.R.  § 3.156(a) under the 
standard of review in effect on and after August 29, 2001.







ORDER

The appeal of the issues of entitlement to service connection 
for liver and kidney damage as secondary to treatment of acne 
and tinea versicolor is dismissed. 

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
residuals of frostbite/cold injury of the ears, nose, hands, 
and feet/toes, the appeal is granted to this extent only. 

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
dermatological disease variously diagnosed, including tinea 
versicolor, folliculitis (claimed as fungus) and acne, the 
appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Veteran Appeals (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

A preliminary review of the evidence shows that the remaining 
issues on appeal remain unresolved, clinically.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).

Significantly, the Board notes that in view of the favorable 
Board decision cited above with respect to reopening the 
claims of service connection for residuals of frostbite/cold 
weather injury and dermatological disease, variously 
diagnosed, the veteran should be afforded comprehensive VA 
neurology and dermatologic examinations with a nexus 
opinions, in order to determine the nature, extent of 
severity, etiology and date of approximate onset of any 
underlying identifiable residuals of frostbite/cold weather 
injury and dermatologic disease, respectively, and their 
relationship to active service, if any.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski , 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

The Board notes that at the Video Conference hearing in March 
2004, the veteran noted receiving treatment from a 
neurologist and dermatologist for pertinent frostbite/cold 
weather injury residuals and skin problems by VA since 1995.  
Therefore, in the instant claim, it is necessary to obtain 
the aforementioned medical records, if they exist, prior to a 
final decision in this case.  See Dunn v. West, 11 Vet. App. 
462 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992)

The veteran's service personnel record (201) file with 
verified foreign service duty assignments should be obtained 
for review.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran's service personnel 
records with verified foreign service 
duty assignments, if any should be 
obtained for the record.

3.  The veteran should be requested to 
identify the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertaining to 
treatment for chronic residuals of 
frostbite/cold weather injury and/or skin 
disease with associated scars from 
separation from service to the present.  

After obtaining any necessary 
authorization or medical releases, all 
treatment reports from those sources 
identified by the veteran whose records 
have not previously been secured should 
be obtained and associated with the 
claims file.

Regardless of the veteran's response, the 
RO should secure all outstanding 
neurology and dermatology VA treatment 
records since 1995, as noted by the 
veteran at the March 2004 Video 
Conference hearing.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.

4.  If any of the relevant records sought 
are unavailable or unobtainable, the 
appellant should be notified of such fact 
and provided an explanation of the 
efforts used to obtain those records, and 
a description of any further action to be 
taken with respect to the claims.

5.  The veteran should be afforded a VA 
examination by a vascular specialist, 
including on a fee basis, if necessary, 
for the purpose of ascertaining the 
current nature, extent of severity, 
etiology and date of approximate onset of 
any chronic residuals of frostbite/cold 
weather injury, including the ears, nose, 
hands and feet/toes.  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the medical report that the 
claims file was in fact made available 
for review in conjunction with the 
examination. Any further indicated 
special studies should be conducted.

The medical specialist should be asked to 
express an opinion as to whether it is at 
least as likely as not (that is, 50 
percent or greater chance) that any 
present chronic residuals of 
frostbite/cold weather injury, including 
the ears, nose, hands and feet/toes 
initially manifested in active duty. 

Any additional examination(s) thought 
necessary by the examiner to be able to 
provide such opinion is at their option.  

Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale. 

6.  The veteran should be afforded a VA 
dermatologic examination by a specialist 
in dermatology, including on a fee basis, 
if necessary, for the purpose of 
ascertaining the current nature, extent 
of severity, etiology and date of 
approximate onset of any dermatologic 
disease process, including tinea 
versicolor, folliculitis, acne and scars 
due to acne and/or tinea versicolor.

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the medical report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The medical specialist should be asked to 
express an opinion as to whether it is at 
least as likely as not (that is, 50 
percent or greater chance) that any 
present skin disease process, including 
tinea versicolor, folliculitis, and acne 
or scars due to tinea versicolor or acne 
initially manifested in active duty to 
include jungle training in Panama, if 
verified in the service personnel 
records.  The examiner's attention is 
directed to the veteran's claim that he 
first noted the onset of chronically 
recurring skin problems following jungle 
training exercises in Panama.  He 
maintains that as a medic he self treated 
his skin symptoms in service.  

Any additional examination(s) thought 
necessary by the examiner to be able to 
provide such opinion is at their option.  

Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale.  If any expressed opinion is 
based on speculation it should be so 
stated by the examiner.

7.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.  In 
particular, the requested examination 
report and any expressed opinion should 
be reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

8.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the issues of 
entitlement to service connection for 
residuals of frostbite/cold weather 
injury, including the ears, nose, hands 
and feet/toes and dermatologic disease, 
variously diagnosed, including tinea 
versicolor, folliculits and acne and 
scars as secondary to acne and tinea 
versicolor should be formally 
adjudicated.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be issued a SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertaining to the issues currently on appeal.  38 C.F.R. 
§ 19.31.

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the appellant is hereby notified that 
failure to report for scheduled VA examinations without good 
cause shown may adversely affect the outcome of his claims on 
appeal for entitlement to service connection.  38 C.F.R. § 
3.655 (2004).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


